



Exhibit 10.23


EMPLOYMENT AGREEMENT
(Brian Finnegan)
EMPLOYMENT AGREEMENT (the “Agreement”) dated December 5, 2014 by and between
Brixmor Property Group, Inc. (the “Company”) and Brian Finnegan (“Executive”).
The Company desires to employ Executive and to enter into an agreement embodying
the terms of such employment;
Executive desires to accept such employment and enter into such an agreement;
In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows:
1.Term of Employment. Subject to the provisions of Section 5 of this Agreement,
Executive shall be employed by the Company for a period commencing on the date
hereof (the “Effective Date”) and ending on the third anniversary of the
Effective Date (the “Employment Term”) on the terms and subject to the
conditions set forth in this Agreement; provided, however, the Employment Term
shall be automatically extended for an additional one-year period commencing
with the third anniversary of the Effective Date and, thereafter, on each such
successive anniversary of the Effective Date thereafter (each an “Extension
Date”), unless the Company or Executive provides the other party hereto at least
90 days prior written notice before the next Extension Date that the Employment
Term shall not be so extended (a “Notice of Non-Renewal”).


2.Position, Duties and Authority.


(a)During the Employment Term, Executive shall serve as the Company’s Executive
Vice President, Leasing. In such position, Executive shall have such duties,
functions, responsibilities and authority as shall be determined from time to
time by the Chief Executive Officer of the Company (the “CEO”) and be consistent
with the duties, functions, responsibilities and authority of an individual in
Executive’s position at a public real estate company. Executive shall report
directly to the CEO.


(b)With respect to each full fiscal year during the Employment Term, Executive
will devote his full business time and best efforts to the performance of
Executive’s duties hereunder (excluding periods of vacation and sick leave) and
will not engage in any other business, profession or occupation for compensation
or otherwise which would conflict or interfere with the rendition of such
services either directly or indirectly, without the prior written consent of the
Board; provided that nothing herein shall preclude Executive, subject to the
prior approval of the Board, from (i) accepting appointment to or continuing to
serve on any board of directors or trustees of any business corporation, (ii)
serving as an officer or director or otherwise participating in non-profit
educational, welfare, social, religious and civil organizations, including,
without limitation, all such positions and participation in effect as of the
Effective Date, and (iii) managing personal and family investments; provided,
however, that any such activities as described in (i), (ii) or (iii) of the
preceding provisions of this paragraph do not conflict or interfere with the
performance and fulfillment of the Executive’s duties and responsibilities as an
executive or director of the Company in accordance with this Agreement or
conflict with Section 6. Executive shall be permitted to retain all compensation
in respect of any of the services or activities referred to in the first proviso
of the first sentence of this Section 2(b).


(c)    As of the start of the Employment Term, Executive’s principal place of
employment shall be the Company’s offices located at 420 Lexington Avenue, New
York, New York, subject to required travel.
3.Compensation.


(a)Base Salary. During the Employment Term, the Company shall pay Executive a
base salary (“Base Salary”) at the annual rate of $275,000, payable in regular
installments in accordance with the Company’s usual payment practices. Executive
shall be entitled to such increases in Executive’s Base Salary, if any, as may
be determined from time to time in the sole discretion of the Board, but in no
event shall the Company be entitled to reduce Executive’s Base Salary.


(b)Annual Bonus. During the Employment Term, Executive shall be eligible to earn
an annual bonus award (an “Annual Bonus”) based on the achievement of
performance objectives and targets (including the level of





--------------------------------------------------------------------------------





achievement required for Executive to earn the threshold, target and high
performance objectives) adopted by the Board within the first three months of
each fiscal year during the Employment Term. During each fiscal year, the
minimum bonus payable to Executive if the threshold performance objectives and
targets are achieved will be 45% of Executive’s Base Salary, the target bonus
will be 60% of Executive’s Base Salary (the “Annual Target Bonus”) if target
performance objectives and targets are achieved and the maximum bonus payable to
Executive will be 85% of Base Salary if high performance objectives and targets
are achieved. The Annual Bonus, if any, shall be paid to Executive within two
and one-half months after the end of the applicable fiscal year. Except as
provided in Section 5, no Annual Bonus shall be payable in respect of any fiscal
year in which Executive’s employment is terminated.


4.Benefits.
  
(a)General. During the Employment Term, Executive shall be entitled to
participate in the Company’s employee benefit, fringe and perquisite plans,
practices, policies and arrangements as in effect from time to time
(collectively, “Employee Benefits”), on generally the same terms and conditions
as each of the Employee Benefits are made available to other senior executives
of the Company (other than with respect to annual bonuses, incentive plans and
severance plans (as well as any other terms and conditions specifically
determined under this Agreement), the benefits for each which shall be
determined instead in accordance with this Agreement).


(b)Reimbursement of Business Expenses. During the Employment Term, the Company
shall reimburse Executive for reasonable and necessary business expenses
incurred by Executive in the performance of Executive’s duties hereunder in
accordance with its then prevailing policy for senior executives (which shall
include appropriate itemization and substantiation of expenses incurred).


5.Termination.
  
(a)The Employment Term and Executive’s employment hereunder may be terminated by
either party at any time and for any reason; provided that Executive will be
required to give the Company at least 60 days advance written notice of any
resignation of Executive’s employment (other than as a result of a Constructive
Termination). Notwithstanding any other provision of this Agreement, the
provisions of this Section 5 shall exclusively govern Executive’s rights upon
termination of employment with the Company and its affiliates.


(b)By the Company For Cause or By Executive Other Than as a Result of a
Constructive Termination.


(i)The Employment Term and Executive’s employment hereunder may be terminated by
the Company for Cause and shall terminate automatically upon the effective date
of Executive’s resignation other than as a result of a Constructive Termination
(as defined in Section 5(d)(i)).


(ii)Definition of Cause. For purposes of this Agreement, “Cause” shall mean
(A) Executive’s repeated and willful refusal to undertake good faith efforts to
substantially perform Executive’s duties hereunder (other than as a result of
total or partial incapacity due to physical or mental illness or injury); (B) in
connection with his employment, Executive engages in conduct that constitutes
willful gross neglect or willful gross misconduct or any willful act or omission
which is injurious in a non-de minimis manner to the financial condition or
business reputation of the Company and its subsidiaries (taken as a whole); (C)
an act or acts on Executive’s part constituting (x) a felony under the laws of
the United States or any state thereof or (y) a misdemeanor involving moral
turpitude; or (D) Executive’s willful breach of any material provision of
Section 7 of this Agreement, any breach of Section 6 of this Agreement or any
breach of the representations in Section 9(l) of this Agreement. Any act or
failure to act based upon express direction given pursuant to a resolution of
the Board or upon the express instructions of the Chairman of the Board
(provided that Executive was not the Chairman of the Board at the applicable
time) shall be conclusively presumed to be done, or omitted to be done, by
Executive in good faith and in the best interests of the Company. Under no
circumstances shall poor performance of Executive or the Company be deemed to
constitute “Cause.”


(iii)If Executive’s employment is terminated by the Company for Cause, Executive
shall be entitled to receive:


(A)no later than 10 days following the date of termination, the Base Salary
through the date of termination;


(B)any Annual Bonus earned, but unpaid, as of the date of termination for the
immediately preceding fiscal year, paid in accordance with Section 3(b) (except
to the extent payment is





--------------------------------------------------------------------------------





otherwise deferred pursuant to any applicable deferred compensation arrangement
with the Company, in which case such payment shall be made in accordance with
the terms and conditions of such deferred compensation arrangement);


(C)reimbursement, within 60 days following receipt by the Company of Executive’s
claim for such reimbursement (including appropriate supporting documentation),
for any unreimbursed business expenses properly incurred by Executive in
accordance with Company policy prior to Executive’s termination; provided that
such claims for such reimbursement are submitted to the Company within 90 days
following the date of Executive’s termination of employment; and


(D)such Employee Benefits, if any, as to which Executive may be entitled under
the tax qualified employee benefit plans of the Company, payable in accordance
with the terms and conditions of such tax qualified employee benefit plans (the
amounts described in clauses (A) through (D) hereof being referred to as the
“Accrued Rights”).


Following such termination of Executive’s employment by the Company for Cause,
except as set forth in this Section 5(b)(iii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.
(iv)If Executive resigns other than as a result of a Constructive Termination,
Executive shall be entitled to receive the Accrued Rights. Following such
resignation by Executive other than as a result of a Constructive Termination,
except as set forth in this Section 5(b)(iv), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.


(c)Disability or Death.


(i)Disability. During any period that Executive fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness or injury
(the “Disability Period”), Executive shall continue to receive his full Base
Salary set forth in Section 3(a) until his employment is terminated pursuant to
Section 5(a). For purposes of this Agreement, “Disability” shall mean
Executive’s inability to perform, with or without reasonable accommodation,
Executive’s duties under this Agreement due to a physical or mental illness or
injury for a period of six consecutive months or for an aggregate of 12 months
in any consecutive 24-month period. Any question as to the existence of the
Disability of Executive as to which Executive and the Company cannot agree shall
be determined in writing by a qualified independent physician mutually
acceptable to Executive and the Company. If Executive and the Company cannot
agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third physician who shall make
such determination in writing. The determination of Disability made in writing
to the Company and Executive shall be final and conclusive for all purposes of
this Agreement.


(ii)Upon termination of Executive’s employment hereunder for either Disability
or death, where such Disability or death occurs in connection with the
performance of Executive’s duties hereunder (such Disability or death, a
“Business Related Disability or Death”), Executive or Executive’s estate,
survivors or beneficiaries (as the case may be) shall be entitled to receive:


(A)the Accrued Rights;


(B)no later than 10 days following the date of termination, a pro rata portion
of the Annual Target Bonus, based on a fraction, the numerator of which is the
number of days during the fiscal year up to and including the date of
termination of Executive’s employment and the denominator of which is the number
of days in such fiscal year (the “Pro-Rated Bonus”); and


(C)death or disability benefits under any applicable plans and programs of the
Company in accordance with the terms and provisions of such plans and programs.


(iii)Upon termination of Executive’s employment hereunder for either Disability
or death, other than for a Business Related Disability or Death, Executive or
Executive’s estate, survivors or beneficiaries (as the case may be) shall be
entitled to receive:


(A)the Accrued Rights;







--------------------------------------------------------------------------------





(B)no later than 10 days following the date of termination, the Pro-Rated Bonus;
and


(C)death or disability benefits under any applicable plans and programs of the
Company in accordance with the terms and provisions of such plans and programs.


(d)By the Company Without Cause or Resignation by Executive as a Result of
Constructive Termination.


(i)a “Constructive Termination” shall be deemed to have occurred upon (A) a
material reduction in Executive’s Base Salary or Annual Target Bonus opportunity
(as a percentage of Base Salary), or the failure of the Company to pay or cause
to be paid Executive’s Base Salary or Annual Bonus when due hereunder; (B) a
material diminution in Executive’s authority or responsibilities from those
described in Section 2 hereof; (C) the relocation of Executive’s primary office
location to a location that is more than fifty (50) miles from the Executive’s
primary office location as of the Effective Date; (D) the Company’s failure to
pay or provide any material Employee Benefits required to be provided to
Executive under this Agreement; (E) the issuance of a Notice of Non-Renewal by
the Company to Executive pursuant to Section 1 of this Agreement; or (F) the
Company’s failure to assign (by contract or by law) this Agreement to any
Successor as required by Section 9(h) of this Agreement; provided that none of
the events described in this Section 5(d)(i) shall constitute Constructive
Termination unless the Company fails to cure such event within 30 days after
receipt from Executive of written notice of the event which constitutes
Constructive Termination; provided, further, that “Constructive Termination”
shall cease to exist for an event on the 90th day following the later of its
occurrence or Executive’s knowledge thereof, unless Executive has given the
Board written notice thereof prior to such date.


(ii)If Executive’s employment is terminated by the Company without cause (other
than by reason of death or Disability) or Executive resigns as a result of a
Constructive Termination, Executive shall be entitled to receive:


(A)the Accrued Rights;


(B)the Pro-Rated Bonus;


(C)continuation of medical, vision and dental group insurance coverage (as
applicable), contingent on Executive electing continuation coverage under COBRA
(including dependent coverage) for twelve (12) months (the “Continuation
Period”) following the date of termination, with the Company reimbursing
Executive on an after tax basis during the Continuation Period for the total
amount of the monthly COBRA premiums payable by the Executive for such continued
benefits in excess of the cost the Executive paid for such coverage (on a
monthly premium basis) immediately prior to the date of termination; and


(D)subject to Executive’s continued compliance with Section 6 and material
compliance with Section 7 hereof, a lump-sum cash payment equal to the sum of
(x) 200% of Executive’s Base Salary as of the date immediately prior to
Executive’s termination of employment and (y) the sum of Executive’s Annual
Bonuses payable (if any) in respect of the two fiscal years immediately prior to
the date of Executive’s termination of employment


Such payment shall be paid to Executive on the 90th day immediately following
the date of Executive’s termination of employment.
(e)Release. Amounts payable to Executive under Sections 5(c)(ii)(B),
5(c)(iii)(B), 5(d)(ii)(B), 5(d)(ii)(C) and/or 5(d)(ii)(D) (collectively, the
“Conditioned Benefits”) are subject to (i) Executive’s execution and
non-revocation of a release of claims, substantially in the form attached hereto
as Exhibit I (the “Release”), within 55 days of the date of termination and (ii)
the expiration of any revocation period contained in such Release. Further, to
the extent that any of the Conditioned Benefits constitutes “nonqualified
deferred compensation” for purposes of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), any payment of any amount or provision of any
benefit otherwise scheduled to occur prior to the sixtieth (60th) day following
the date of Executive’s termination of employment hereunder, but for the
condition on executing the Release as set forth herein, shall not be made until
the first regularly scheduled payroll date following such sixtieth (60th) day,
after which any remaining Conditioned Benefits shall thereafter be provided to
the Executive according to the applicable schedule set forth herein.





--------------------------------------------------------------------------------





(f)Expiration of Employment Term. Unless the parties otherwise agree in writing,
continuation of Executive’s employment with the Company beyond the expiration of
the Employment Term shall be deemed an employment at-will and shall not be
deemed to extend any of the provisions of this Agreement and Executive’s
employment may thereafter be terminated at will by either Executive or the
Company; provided that the provisions of Sections 6, 7 and 8 of this Agreement
shall survive any termination of this Agreement or Executive’s termination of
employment hereunder.


(g)Notice of Termination; Board/Committee Resignation. Any purported termination
of employment by the Company or by Executive (other than due to Executive’s
death) pursuant to Section 5 of this Agreement shall be communicated by written
Notice of Termination to the other party hereto. For purposes of this Agreement,
a “Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated. Upon termination of
Executive’s employment for any reason, Executive agrees to resign, as of the
date of such termination and to the extent applicable, from the Board (and any
committees thereof) and the Board of Directors (and any committees thereof) of
any of the Company’s affiliates.


6.Non-Competition; Non-Solicitation. Executive acknowledges and recognizes the
highly competitive nature of the businesses of the Company and its affiliates
and accordingly agrees as follows:


(a)Non-Competition.


(i)During the Employment Term and, for a period of two years following the date
Executive ceases to be employed by the Company (the “Restricted Period”),
Executive will not, whether on Executive’s own behalf or on behalf of or in
conjunction with any person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise whatsoever
(“Person”), directly or indirectly, own, manage, operate, control, consult with,
be employed by or otherwise provide services to, or participate in the
ownership, management, operation or control of, any person or entity involved in
the Business (as defined herein) within 25 miles of any location where the
Company and its subsidiaries and, to the extent engaged materially in the
Business, their respective affiliates (including The Blackstone Group L.P. and
its affiliates) (collectively, the “Restricted Group”) engages in the Business.
For purposes of this Agreement, “Business” shall mean the business of owning and
operating retail shopping centers.


(ii)Notwithstanding the foregoing, Executive’s ownership solely as an investor
of two percent (2%) or less of the outstanding securities of any class of any
publicly-traded securities of any company shall not, by itself, be considered to
be competition with the Company or any of its subsidiaries.


(iii)The period of time during which the provisions of this Section 6(a) shall
be in effect shall be extended by the length of time during which Executive is
in breach of the terms hereof as determined by any court of competent
jurisdiction on the Company’s application for injunctive relief.


(b)Non-Solicitation. During the Employment Term and the Restricted Period,
Executive will not, whether on Executive’s own behalf or on behalf of or in
conjunction with any Person:


(i)solicit or encourage any employee of the Company or its subsidiaries to leave
the employment of the Company or its subsidiaries, or hire any such employee who
was engaged in the Business and employed by the Restricted Group as of the date
of Executive’s termination of employment with the Company or who left such
employment of the Restricted Group coincident with, or within one year prior to,
the date of Executive’s termination of employment with the Company; or


(ii)intentionally encourage any material consultant engaged in the Business and
retained by the Restricted Group to cease working with the Restricted Group.


(c)Notwithstanding anything to the contrary, the provisions of Section 6(a)
shall expire at the end of the Employment Term if (i) at the end of the
Employment Term, the Blackstone Group, L.P. and its affiliates no longer
beneficially own any equity interest in the Company or (ii) Executive’s
employment is terminated by the Company for Cause.


(d)It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 6 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
any restriction contained in this Section 6 is an unenforceable restriction
against Executive, the provisions of this Agreement shall not be rendered void
but shall be deemed amended to apply with such deletion or modification as such





--------------------------------------------------------------------------------





court may judicially determine or indicate to make the Agreement valid and
enforceable. The restrictions contained in this Section 6 shall be construed as
separate and individual restrictions and shall each be capable of being reduced
in application or severed without prejudice to the other restrictions contained
in this Section 6 or to the remaining provisions of this Agreement.


(e)Notwithstanding any provision of this Agreement to the contrary, the
restrictions contained in this Section 6 shall be immediately void and
unenforceable upon any failure by the Company to pay the amounts specified in
Section 5(d)(ii) (if applicable) when due under this Agreement (unless such
amounts are paid in full within 5 days after written notice by Executive to the
Company specifying such failure to pay).


7.Confidentiality; Intellectual Property.


(a)Confidentiality.
  
(i)Executive will not at any time (whether during or after Executive’s
employment with the Company), disclose, divulge, reveal, communicate, share,
transfer or provide access to any Confidential Information that he may obtain
during his employment by the Company to any other Person, except (A) in
connection with performing his duties for the Company or its subsidiaries, (B)
to the Company or its subsidiaries, or to any authorized (or apparently
authorized) agent or representative of any of them, (C) when required to do so
by law or regulation or by a court, governmental agency, legislative body,
arbitrator or other person with apparent jurisdiction to order him to
communicate, divulge or make accessible any such confidential information, (D)
in the course of any proceeding under Section 9(d) of this Agreement or to
defend the Executive’s rights, or (E) in confidence to any attorney or other
professional advisor for the purposes of securing professional advice. For
purposes of this Agreement, “Confidential Information” shall mean any
proprietary or confidential information of the Company and its subsidiaries, and
includes, without limitation, trade secrets, know-how, research and development,
software, databases, inventions, processes, formulae, technology, designs and
other intellectual property, information concerning finances, investments,
profits, pricing, costs, products, services, vendors, customers, clients,
partners, investors, personnel, compensation, recruiting, training, advertising,
sales, marketing, promotions, government and regulatory activities and
approvals; provided, however, that the term Confidential Information shall not
include any document, record, data, compilation or other information that is
known or generally available to the public, or within any trade or industry of
the Company or any of its affiliates, other than as a result of Executive’s
violation of this Section 7, or not otherwise considered confidential by persons
within such trade or industry.


(ii)Except as required by law, Executive will not disclose to anyone, other than
Executive’s family (it being understood that, in this Agreement, the term
“family” refers to Executive, Executive’s spouse, minor children, parents and
spouse’s parents) and legal, financial or other professional advisors, the
existence or contents of this Agreement; provided that Executive may disclose to
any prospective future employer the provisions of Sections 6 and 7 of this
Agreement; provided they agree to maintain the confidentiality of such terms.
This Section 7(a)(ii) shall terminate if the Company publicly discloses a copy
of this Agreement (or, if the Company publicly discloses summaries or excerpts
of this Agreement, to the extent so disclosed).


(iii)Upon termination of Executive’s employment with the Company for any reason,
Executive shall (A) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company, its subsidiaries or
affiliates; and (B) immediately destroy, delete, or return to the Company, at
the Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information or otherwise relate to
the Business of the Company and its subsidiaries, except that Executive may
retain only those portions of any personal notes, notebooks and diaries that do
not contain any Confidential Information.


(b)Intellectual Property.


(i)If Executive creates, invents, designs, develops, contributes to or improves
any works of authorship, inventions, intellectual property, materials, documents
or other work product (including without limitation, research, reports,
software, databases, systems, applications, presentations, textual works,
content, or audiovisual materials) (“Works”), either alone or with third
parties, at any time during Executive’s employment by the Company and within the
scope of such employment and with the use of any the Company resources (“Company
Works”), Executive shall promptly and fully disclose same to the Company and
hereby irrevocably assigns, transfers and





--------------------------------------------------------------------------------





conveys, to the maximum extent permitted by applicable law, all rights and
intellectual property rights therein (including rights under patent, industrial
property, copyright, trademark, trade secret, unfair competition and related
laws) to the Company to the extent ownership of any such rights does not vest
originally in the Company.


(ii)Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Company
Works.


(iii)Executive shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. Executive
shall comply with all relevant policies and guidelines of the Company that are
from time to time previously disclosed to Executive, including regarding the
protection of Confidential Information and intellectual property and potential
conflicts of interest.


(iv)The provisions of Section 7 hereof shall survive the termination of
Executive’s employment for any reason (except as otherwise set forth in Section
7(a)(ii) hereof).


8.Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 6 and Section 7 of this Agreement would be inadequate and the Company
would suffer irreparable damages as a result of such breach or threatened
breach. In recognition of this fact, Executive agrees that, in the event of such
a breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled, in addition to any other remedy
available at law or equity, to cease making any payments or providing any
benefit otherwise required by this Agreement and obtain equitable relief in the
form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.
In addition, upon any breach of Section 6 or any material breach of Section 7 of
this Agreement, Executive shall promptly return to the Company upon request all
cash payments made to Executive pursuant to Section 5 (if any), less any amounts
paid by Executive as taxes in respect of such payments (unless such taxes are
actually recovered by Executive from the relevant governmental authority, in
which case such tax amounts also shall be returned to the Company). Any
determination under Section 5(d)(ii)(G) or this Section 8 of whether the
Executive is in compliance with Section 6 hereof and material compliance with
Section 7 hereof shall be determined based solely on the contractual provisions
provided therein and the facts and circumstances of Executive's actions without
regard to whether the Company could obtain an injunction or other relief under
the law of any particular jurisdiction.


9.Miscellaneous.


(a) Mutual Non-Disparagement. Executive agrees not to make, or cause any other
person to make, any communication that is intended to criticize or disparage, or
has the effect of criticizing or disparaging, the Company or any of its
affiliates, agents or advisors (or any of its or their respective employees,
officers or directors (it being understood that comments made in the Executive’s
good faith performance of his duties hereunder shall not be deemed disparaging
or defamatory for purposes of this Agreement). The Company shall instruct its
executive officers and directors to refrain from intentionally making any public
communication outside the ordinary course of such person’s business that is
intended to criticize or disparage, or has the effect of criticizing or
disparaging, Executive. Nothing set forth herein shall be interpreted to
prohibit either party from responding truthfully to incorrect public statements,
making truthful statements when required by law, subpoena or court order and/or
from responding to any inquiry by any regulatory or investigatory organization.


(b) Indemnification; Directors’ and Officers’ Insurance. The Company shall
indemnify and hold Executive harmless for all acts and omissions occurring
during his employment with the Company or service as a member of the Board to
the extent provided under the Company’s charter, by-laws and applicable law, and
shall promptly advance to Executive or Executive’s heirs or representatives all
damages, costs, liabilities, losses and expenses (including reasonable
attorneys’ fees and expenses) (collectively, “Expenses”) as a result of any
claim, demand, request, investigation, dispute, controversy, threat, discovery
request or request for testimony or information (collectively, a “Claim”) or any
proceeding (whether civil, criminal, administrative or investigative), or any
threatened Claim or proceeding (whether civil, criminal, administrative or
investigative), against Executive that arises out of or relates to Executive’s
service as an officer, director or employee, as the case may be, of the Company,
or the Executive’s service in any such capacity or similar capacity with an
affiliate of the Company or other entity at the request of the Company, upon
receipt by the Company of a written request with appropriate documentation of
such Expenses, and an undertaking by Executive to repay the amount advanced if
it shall ultimately be determined that Executive is not entitled to be
indemnified by the Company against such Expenses. During the





--------------------------------------------------------------------------------





Employment Term and for a term of six years thereafter, the Company, or any
successor to the Company, shall purchase and maintain, at its own expense,
directors and officers liability insurance providing coverage for Executive in
the same amount as for members of the Board.


(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles thereof.


(d) Jurisdiction; Venue. Except as otherwise provided in Section 8 in connection
with equitable remedies, each of the parties hereto hereby irrevocably submits
to the exclusive jurisdiction of any federal court sitting in the Southern
District of New York or any state court in the First Judicial Department over
any suit, action or proceeding arising out of or relating to this Agreement and
each of the parties agrees that any action relating in any way to this Agreement
must be commenced only in the courts of the State of New York, federal or state.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted or not prohibited by law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in such a court and any claim that any such suit, action or proceeding brought
in such a court has been brought in an inconvenient forum. Each of the parties
hereto hereby irrevocably consents to the service of process in any suit, action
or proceeding by sending the same by certified mail, return receipt requested,
or by recognized overnight courier service, to the address of such party set
forth in Section 9(k).


(e) Entire Agreement; Amendments. This Agreement (including, without limitation,
the schedules and exhibits attached hereto) contains the entire understanding of
the parties with respect to the employment of Executive by the Company, and
supersedes all prior agreements and understandings (including verbal agreements)
between Executive and the Company and/or its current or former affiliates
regarding the terms and conditions of Executive’s employment with the Company
and/or its current or former affiliates. There are no restrictions, agreements,
promises, warranties, covenants or undertakings between the parties with respect
to the subject matter herein other than those expressly set forth herein. This
Agreement (including, without limitation, the schedules and exhibits attached
hereto) may not be altered, modified, or amended except by written instrument
signed by the parties hereto.


(f) No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.


(g) Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining pro-visions of this
Agreement shall not be affected thereby.


(h) Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement shall be
assigned by the Company to a person or entity which is a successor in interest
(“Successor”) to substantially all of the business operations of the Company.
Upon such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such affiliate or successor person or
entity.


(i) Set Off; No Mitigation. The Company’s obligation to pay Executive the
amounts provided and to make the arrangements provided hereunder shall be
subject to set‑off, counterclaim or recoupment of amounts owed by Executive to
the Company or its affiliates, except to the extent such set-off would result in
a violation of Section 409A of the Code (as defined below). Executive shall not
be required to mitigate the amount of any payment provided for pursuant to this
Agreement by seeking other employment, and such payments shall not be reduced by
any compensation or benefits received from any subsequent employer or other
endeavor. Any amounts due under Section 5 of this Agreement are considered
reasonable by the Company and are not in the nature of a penalty.


(j) Compliance with Code Section 409A.


(i)The intent of the parties is that payments and benefits under this Agreement
comply with or be exempt from Code Section 409A and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.  If any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause Executive to incur any
additional tax or interest under Code Section 409A, the Company shall, after
consulting with and receiving the approval of Executive, reform such provision
in a manner intended to avoid the incurrence by Executive of any such additional
tax or interest.





--------------------------------------------------------------------------------





(ii)A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Code Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A, and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” The determination of whether and when a
separation from service has occurred for proposes of this Agreement shall be
made in accordance with the presumptions set forth in Section 1.409A-1(h) of the
Treasury Regulations.


(iii)Any provision of this Agreement to the contrary notwithstanding, if at the
time of Executive’s separation from service, the Company determines that
Executive is a “specified employee,” within the meaning of Code Section 409A,
then to the extent any payment or benefit that Executive becomes entitled to
under this Agreement on account of such separation from service would be
considered nonqualified deferred compensation under Code Section 409A, such
payment or benefit shall be paid or provided at the date which is the earlier of
(i) six (6) months and one day after such separation from service and (ii) the
date of Executive’s death (the “Delay Period”). Upon the expiration of the Delay
Period, all payments and benefits delayed pursuant to this Section 9(j) (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or provided to Executive in a lump-sum, and
any remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.


(iv)Any reimbursements and in-kind benefits provided under this Agreement that
constitute deferred compensation within the meaning of Code Section 409A shall
be made or provided in accordance with the requirements of Code Section 409A,
including that (A) in no event shall any fees, expenses or other amounts
eligible to be reimbursed by the Company under this Agreement be paid later than
the last day of the calendar year next following the calendar year in which the
applicable fees, expenses or other amounts were incurred; (B) the amount of
expenses eligible for reimbursement, or in-kind benefits that the Company is
obligated to pay or provide, in any given calendar year shall not affect the
expenses that the Company is obligated to reimburse, or the in-kind benefits
that the Company is obligated to pay or provide, in any other calendar year,
provided that the foregoing clause (B) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect; (C) Executive’s right to have the Company pay or
provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (D) in no event shall the Company’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than Executive’s remaining lifetime (or if longer, through the sixth
(6th) anniversary of the Effective Date).


(v)For purposes of Code Section 409A, Executive’s right to receive any
installment payments shall be treated as a right to receive a series of separate
and distinct payments.  Whenever a payment under this Agreement specifies a
payment period with reference to a number of days (for example, “payment shall
be made within thirty (30) days following the date of termination”), the actual
date of payment within the specified period shall be within the sole discretion
of the Company. In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement, to the extent such
payment is subject to Code Section 409A.


(k) Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.


If to the Company:
Brixmor Property Group, Inc.
420 Lexington Avenue
New York, New York 10170
Attention: General Counsel


If to Executive:


To the most recent address of Executive set forth in the personnel records of
the Company.





--------------------------------------------------------------------------------





(l) Executive Representation. Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the Company and
the performance by Executive of Executive’s duties hereunder shall not
constitute a breach of the terms of any employment agreement or other agreement
or written policy to which Executive is a party or otherwise bound. Executive
hereby further represents that he is not subject to any restrictions on his
ability to solicit, hire or engage any employee or other service-provider.
Executive agrees that the Company is relying on the foregoing representations in
entering into this Agreement.


(m) Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.


(n) Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

































































































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
BRIXMOR PROPERTY GROUP, INC.
 
/s/ Michael Carroll
By: Michael Carroll
Title: Chief Executive Officer
 
EXECUTIVE
 
/s/ Brian Finnegan
Brian Finnegan
 






















































































--------------------------------------------------------------------------------








Exhibit I




RELEASE AND WAIVER OF CLAIMS
This Release and Waiver of Claims (“Release”) is entered into and delivered to
Brixmor Property Group, Inc. (the “Company”) as of this [•] day of _________,
201[_], by Steven Siegel (the “Executive”). The Executive agrees as follows:
1.The employment relationship between the Executive and the Company and its
subsidiaries and affiliates, as applicable, terminated on the [•] day of
_______, 201[_] (the “Termination Date”) pursuant to Section [__] of the
Employment Agreement between the Company and Executive dated July __, 2011
(“Employment Agreement”).


2.In consideration of the payments, rights and benefits provided for in Sections
5(c)(ii)(B), 5(c)(iii)(B), 5(d)(ii)(B), 5(d)(ii)(C) and/or 5(d)(ii)(D) of the
Employment Agreement (collectively, as applicable, the “Separation Terms”) and
this Release, the sufficiency of which the Executive hereby acknowledges, the
Executive, on behalf of himself and his agents, representatives, attorneys,
administrators, heirs, executors and assigns (collectively, the “Employee
Releasing Parties”), hereby releases and forever discharges the Company Released
Parties (as defined below), from all claims, charges, causes of action,
obligations, expenses, damages of any kind (including attorneys fees and costs
actually incurred) or demands, in law or in equity, whether known or unknown,
which may have existed or which may now exist from the beginning of time to the
date of this Release, arising from or relating to Executive’s employment or
termination from employment with the Company or otherwise, including a release
of any rights or claims the Executive may have under Title VII of the Civil
Rights Act of 1964; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”); the Older Workers Benefit
Protection Act; the Americans with Disabilities Act of 1990; the Rehabilitation
Act of 1973; the Family and Medical Leave Act of 1993; Section 1981 of the Civil
Rights Act of 1866; Section 1985(3) of the Civil Rights Act of 1871; the
Employee Retirement Income Security Act of 1974; the Fair Labor Standards Act;
any other federal, state or local laws against discrimination; or any other
federal, state, or local statute, regulation or common law relating to
employment, wages, hours, or any other terms and conditions of employment. This
includes a release by the Executive of any and all claims or rights arising
under contract (whether written or oral, express or implied), covenant, public
policy, tort or otherwise. For purposes hereof, “Company Released Parties” shall
mean the Company and any of its past or present employees, agents, insurers,
attorneys, administrators, officials, directors, shareholders, divisions,
parents, members, subsidiaries, affiliates, predecessors, successors, employee
benefit plans, and the sponsors, fiduciaries, or administrators of the Company’s
employee benefit plans.


3.The Executive acknowledges that the Executive is waiving and releasing rights
that the Executive may have under the ADEA and other federal, state and local
statutes contract and the common law and that this Release is knowing and
voluntary. The Executive and the Company agree that this Release does not apply
to any rights or claims that may arise after the date of execution by Executive
of this Release. The Executive acknowledges that the consideration given for
this Release is in addition to anything of value to which the Executive is
already entitled. The Executive further acknowledges that the Executive has been
advised by this writing that: (i) the Executive should consult with an attorney
prior to executing this Release; (ii) the Executive has up to twenty-one (21)
days within which to consider this Release, although the Executive may, at the
Executive’s discretion, sign and return this Release at an earlier time, in
which case the Executive waives all rights to the balance of this twenty-one
(21) day review period; and (iii) for a period of 7 days following the execution
of this Release in duplicate originals, the Executive may revoke this Release in
a writing delivered to the Chairman of the Board of Directors of the Company,
and this Release shall not become effective or enforceable until the revocation
period has expired.
 
4.This Release does not release the Company Released Parties from (i) any
obligations due to the Executive under the Separation Terms, (ii) any rights
Executive has to indemnification by the Company and to directors and officers
liability insurance coverage, (iii) any vested rights the Executive has under
the Company’s employee pension benefit and group healthcare benefit plans as a
result of Executive’s actual service with the Company, or (iv) any fully vested
and nonforfeitable rights of the Executive as a shareholder of the Company or
its affiliates.


5.The Executive represents and warrants that he has not filed any action,
complaint, charge, grievance, arbitration or similar proceeding against the
Company Released Parties.


6.This Release is not an admission by the Company Released Parties or the
Employee Releasing Parties of any wrongdoing, liability or violation of law.


7.The Executive shall continue to be bound by the restrictive covenants
contained in the Employment Agreement.





--------------------------------------------------------------------------------







8.This Release shall be governed by and construed in accordance with the laws of
the State of New York, without reference to the principles of conflict of laws.


9.Each of the sections contained in this Release shall be enforceable
independently of every other section in this Release, and the invalidity or
unenforceability of any section shall not invalidate or render unenforceable any
other section contained in this Release.


10.The Executive acknowledges that the Executive has carefully read and
understands this Release, that the Executive has the right to consult an
attorney with respect to its provisions and that this Release has been entered
into knowingly and voluntarily. The Executive acknowledges that no
representation, statement, promise, inducement, threat or suggestion has been
made by any of the Company Released Parties to influence the Executive to sign
this Release except such statements as are expressly set forth herein or in the
Employment Agreement.



















































--------------------------------------------------------------------------------







Executive has executed this Release as of the day and year first written above.


EXECUTIVE
____________________________________
Brian Finnegan





